DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 04/27/2022.
No priority date is claimed.  Therefore, the effective filing date of this application is 02/13/2019.
Claims 4, 6-10, 16, 17 and 20 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Response to Amendment

Amendments to claims are effective to overcome the claim objections and the 112(b) rejections presented in the previous Office action.  Therefore, the previous claim objections and the previous 112(b) rejections have been withdrawn.

Response to Arguments

Applicant's arguments filed 04/27/2022 have been fully considered but they are partly persuasive. 

Regarding Applicant’s arguments (see Remarks, pages 7-8) with respect to claim 1 that the combination (i.e., Cohen et al. and Lai et al.) fails to teach or suggest the limitation “using a paraphrasing model to rank the enumerated one or more SQL queries, the paraphrasing model pretrained to determine a comparison of sequences of utterances in two sentences, the first sentence comprising the input question and the second sentence comprising an SQL query of the enumerated one or more SQL queries” and in view of further search and consideration, the prior art rejection of claims 1-12 has been withdrawn.

In view of further search and consideration regarding the limitation “for each possible SQL query, executing a paraphrase model that measures a probability of similarity between a sequence of utterances generated for that SQL query and the sequence of utterances generated for the input question”, the prior art rejection of claims 13-16 has been withdrawn.

Regarding Applicant’s arguments (see Remarks, pages 7-8) with respect to independent claim 17 that the combination (i.e., Cohen et al. and Lai et al.) fails to teach or suggest “enumerating one or more possible Structured Query Language (SQL) queries from the received input question;
using a paraphrasing model to rank the enumerated one or more SQL queries and executing a highest-ranked SQL query against the database to search the database; and
providing a result of the executing of the highest-ranked SQL query as a response to the input query”, Examiner respectfully disagrees.
Cohen et al. teaches receiving a natural language query, translating the natural language query into at least one database query (e.g., SQL query), ranking the at least one database query, and executing the at least one database query in a database (see Abstract, Fig. 3, [0017]-[0018] and claim 1).  The disclosure of ranking the database queries and executing the database queries in the database suggests identifying/selecting and executing each of the database queries including a highest ranked SQL query as recited (see [0018] and [0037]).
Therefore, Cohen et al. teaches all limitations as presented including enumerating/identifying at least one possible SQL query, ranking the at least one possible SQL query, executing a highest ranked SQL query and providing result of executing the highest-ranked SQL, except the feature of ranking SQL queries using a machine learning model.
Lai et al. is combined for teaching a feature of ranking objects/items using a neural ranking model (see Abstract, Fig. 6, [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen et al.’s system with a feature for ranking SQL queries using a machine learning model as suggested by Lai et al.’s teaching because ranking using a machine learning model has become commonly used in the art for ranking different types of data objects/entities/elements.

Regarding Applicant’s arguments (see Remarks, page 9) with respect to claim 10 and similarly applied to claims 16 and 20 regarding limitation “wherein a plurality of vectors are used to construct features for training the paraphrasing model including two feature vectors from a pair of sentences, one component-wise difference vector, and one component-wise multiplication vector”, Examiner respectfully disagrees.
Lai et al. teaches a neural ranking model that is generated/trained using a plurality of vectors including query vector and product specification vector (i.e., sentence vectors (see [0033] and [0103]), a differential vector and a product vector (see [0048]), wherein query vector and product specification vector being sentence vectors as disclosed (see [0103]) can be interpreted as two feature vectors as recited, the differential vector representing a difference between the query vector and the product specification vector as disclosed ([0048]) can be interpreted as a component-wise difference vector as recited, and the product vector representing an element-wise product of the query vector and the product specification vector as disclosed (see [0048]) can be interpreted as a component-wise multiplication vector as recited.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17 and 20 (effective filing date 2/13/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Publication No. 2013/0080472, Publication date 03/28/2013), and further in view of Lai et al. et al. (U.S. Publication No. 2019/0325068, effectively filed date 04/19/2018).

As to claim 17, Cohen et al. teaches:
“A computer system” (see Cohen et al., Abstract and Fig. 2), comprising: 
“at least one processor” (see Cohen et al., Fig. 2 for processor 110); and
“a memory device storing machine-readable instructions permitting the processor to execute a method for responding to an input question to query a database accessible to the computer system” (see Cohen et al., Fig. 1 for memory 112 including answer engine module; also see [0017]-[0018]), wherein the method comprises:
“receiving an input question presented in a natural language” (see Cohen et al., Fig. 3, element 302);
“enumerating at least one possible Structured Query Language (SQL) query from the received input question” (see Cohen et al., Fig. 3, element 306 and [0028] for generating database queries (e.g., SQL queries) for the received natural language query);
“executing a highest-ranked SQL query against the database to search the database” (see Cohen et al., [0018] and [0037] for selecting/executing the highest ranked database query to generate results relevant to the natural language query); and
“providing a result of the executing of the highest-ranked SQL query as a response to the input question” (see Cohen et al., [0017] and [0036] for displaying results to the user).
In addition, Cohen et al. teaches a feature of ranking the database queries (e.g., SQL queries) translated from the natural query based on comparing words/keywords/attribute/values between the natural language query and the database queries (see Cohen et al., [0018] for ranking/scoring (e.g., determining a relevance score/value) based on number of one or more associated between identified attributes and sematic keywords (i.e., associated with database queries) matching portions of the natural language).
However, Cohen et al. does not explicitly a feature of using a ranking model for ranking textual items (e.g., database queries) relevant to an input query as equivalently recited as follows:
“using a paraphrasing model to rank the enumerated at least one possible SQL query”.
On the other hand, Lai et al. teaches a feature of using a ranking model for ranking textual items relevant to an input query (see Lai et al., Fig. 6 and [0113] for using the trained neural ranking model to generate the relevance score that indicates a relevance between a textual item (e.g., product specification) and the query; also see [0045] wherein the relevance score can refer to a probability that a given product specification matches a query (i.e., comparison); also see [0103] and [0108] for comparing sentences (e.g., sentence vectors) using a difference vector and product/multiplication vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lai et al.'s teaching of using a trained ranking model  for ranking textual items with respect to a query based on comparison between textual items and the query to Cohen et al.’s system by implementing a feature for using a trained ranking model for ranking SQL queries with respect to a natural language query based on comparison between each SQL query and the natural language query (i.e., comparing sentences representing structured queries and the input/search query).  Ordinarily skilled artisan would have been motivated to do so to provide Cohen et al.’s system with effective way to rank the structured queries with respect to the input query using a ranking model trained by on pre-defined textual items (e.g., SQL queries and natural language queries). In addition, both of the references (Cohen et al. and Lai et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for responding based on a user natural language query.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 20, this claim is rejected based on the same reason as above to reject claim 17 and similarly rejected including the following:
Cohen et al. as modified by Lai et al. teaches:
“as implementing a cloud service” (see Cohen et al., Fig. 3 and [0017]-[0018] for answer engine module for translating the natural language into database queries for execution in database and providing result data; also see Lai et al., [0194]-[0195] for implementing in cloud computing environments as cloud services),
“wherein the database includes a relational database” (see Cohen et al., Fig. 4),
“wherein a plurality of vectors is used to construct features for training the paraphrasing model including two feature vectors from a pair of sentences, one component-wise difference vector, and one component-wise multiplication vector” (see Lai et al., [0103] for sentence vectors corresponding to sentences (e.g., query vector and product specification vector); also see [0048] and [0108] for a difference vector (i.e., component-wise difference vector) and a product vector (i.e., component-wise multiplication vector) (see [0042])).

Claim 18 (effective filing date 2/13/2019) is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Publication No. 2013/0080472, Publication date 03/28/2013), in view of Lai et al. et al. (U.S. Publication No. 2019/0325068, effectively filed date 04/19/2018), and further in view of Palfrey et al. (U.S. Patent No. 11,120,341, effectively filed date 12/18/2015).

As to claim 18, Cohen et al. as modified by Lai et al. teaches all limitations as recited in claim 17.
However, Cohen et al. as modified by Lai et a. does not explicitly teach a feature of generating/providing an interpretation of a database/SQL query to a user as recited as follows:
“providing an interpretation of the highest-ranked SQL query”.
On the other hand, Palfrey et al. teaches a feature of generating/providing an interpretation of a database/SQL query to a user (see Palfrey et al., [column 2, line 60 to column 3, line 13] for generating interpretation of an internal query (e.g., SQL query for relational database) and presenting the interpretation to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Palfrey et al.'s teaching to Cohen et al.’s system (as modified by Lai et al.) by implementing a feature for generating/providing an interpretation of a database/SQL query to a user.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Palfrey et al., [column 3, lines 4-13], that presenting an interpretation of internal queries to a user can provide Cohen et al.’s system with effective way for a user to select the most accurate query to execute for results.  In addition, both of the references (Cohen et al. and Palfrey et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, translating/converting a text query into structured queries to search database(s) for response to the text query.  This close relation between both of the references highly suggests an expectation of success when combined.
Allowable Subject Matter

Claims 1-16 are allowed.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record fails to teach, suggest or render obvious to a feature of using a paraphrasing model to rank the enumerated one or more SQL queries, wherein the paraphrasing model pretrained to determine a comparison of sequence of utterances in two sentences, a first sentence comprising the input question and the second sentence comprising a SQL query of the enumerated one or more SQL queries as recited in independent claim 1.

The prior art of record fails to teach, suggest or render obvious to a feature of executing, for each possible SQL query, a paraphrase model that measures a probability of similarity between a sequence of utterances generated for that SQL query and the sequence of utterances generated for the input query as recited in independent claim 13.

The prior art of record fails to teach, suggest or render obvious to a feature of using a paraphrasing model to rank the enumerated at least one SQL query, wherein the paraphrasing model comprises a pre-trained Long Short-Term Memory Recurrent Neural Network (LSTM RRN) that receives two sentences as input and determines a similarity of the two sentences, wherein one sentence of the two sentences comprises utterances generated from the input question and the other sentence comprises utterances generated from a possible SQL query as recited in claim 19.


















Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164